DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 64-68, 71, 75, 76, 79-83, 85, 86, 88, 91-97, 101, 102 and 109-111 are
withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a
nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 February 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 15, 24 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kyosuna et al. (“Kyosuna”) (US Patent Application Publication No. 2020/0366369).
Regarding claim 1, Kyosuna discloses a system of enhancing contrast of lighting, comprising: a light-transmitting subsystem, including a light source to emit a stream of light-signal pulses (fig. 8 element 200-1 and 0066 in light of paragraphs 0034 and 0040, where one transmitters contribution, among plural transmitters, to a TDMA transmission reads on light-signal pulses) and an encoding circularly polarizing filter to optically encode the stream of light-signal pulses with circular polarization (fig. 8 element 600-1 and paragraphs 0067-0068); and a light-receiving subsystem, including a decoding circularly polarizing filter to optically decode the circular polarization of the stream of light-signal pulses (fig. 8 element 500 and paragraph 0069) and a pixelated light imager to receive the stream of light-signal pulses after being optically decoded by the decoding circularly polarizing filter (fig. 8 elements 120 and 130 and paragraph 0069 in light of figs. 1 and figs. 3A-3C and paragraphs 0039-0041 and 0047-0048 and MEMS imager reads on pixelated).
Regarding claim 2, Kyosuna discloses the system of enhancing contrast of lighting of claim 1, wherein the encoding circularly polarizing filter is a homogeneous circularly polarizing filter oriented to encode emission of the stream of light-signal pulses of corresponding left- or right-circular polarization (fig. 8 element 600-1 and paragraphs 0067-0068, where the quarter-wave plate for linear-to-circular polarization reads on homogenous circularly polarizing filter), and the decoding circularly polarizing filter is a homogeneous circularly polarizing filter which is correspondingly oriented to receive encoded left- or right-circular polarization to decode the emission of the stream of light-signal pulses (fig. 8 element 500 and paragraph 0069, where the quarter-wave plate for circular-to-linear polarization reads on homogenous circularly polarizing filter).
Regarding claim 6, Kyosuna discloses the system of enhancing contrast of lighting of claim 1, wherein, in operation, the stream of light-signal pulses emitted by the light source are synchronously correlated with a light-receiving frequency of the pixelated light imager (fig. 8 elements 120 and 130 considering fig. 1 elements 120 and 130 and paragraphs 0039-0040, where the phase-modulation spatial light modulator used to control directionality toward the detector 130 reads on the “synchronously correlate[ing]” the incoming light with the detector via phase modulation, the detector having a light-receiving frequency of the incoming signal in order for it to be detectable, but relies on the modulator to actually receive the signal spatially/directionally).
Regarding claim 7, Kyosuna discloses the system of enhancing contrast of lighting of claim 6, further comprising a reference signal source that generates a reference signal to synchronize the light source and the pixelated light imager (fig. 8 element 110 considering fig. 1 element 110 and paragraphs 0039-0040, where the composite image provided by the controller reads on reference signal source).  
Regarding claim 15, Kyosuna discloses he system of enhancing contrast of lighting of claim 1, wherein the pixelated light imager is part of a polarimetric light imaging assembly (fig. 8 element 500 and 600-1 and paragraphs 0067-0069; the “polarimetry” described in the specification only amounts to use of a waveplate/retarder).
Regarding claim 24, Kyosuna discloses the system of enhancing contrast of lighting of claim 1, wherein the light source is a solid state LED light source or an SLED light source (paragraph 0037, where an LED is a solid state device). 
Regarding claim 27, Kyosuna discloses a method of enhancing contrast of lighting relative to background light using the system of claim 1 including: emitting the stream of light-signal pulses from the light source of the light-transmitting subsystem (fig. 8 element 200-1 and 0066 in light of paragraphs 0034 and 0040, where one transmitters contribution, among plural transmitters, to a TDMA transmission reads on light-signal pulses); optically encoding the stream of light-signal pulses with circular polarization at the light source (fig. 8 element 600-1 and paragraphs 0067-0068); optically decoding the circular polarization of the stream of light-signal pulses at the light-receiving subsystem (fig. 8 element 500 and paragraph 0069); and receiving the stream of light-signal pulses at the pixelated light imager of the light-receiving subsystem after optical decoding (fig. 8 elements 120 and 130 and paragraph 0069 in light of figs. 1 and figs. 3A-3C and paragraphs 0039-0040 and 0047-0048).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kyosuna (US Patent Application Publication No. 2020/0366369) in view of Wang (US Patent Application Publication No. 2019/0014628).
Regarding claim 3, Kyosuna discloses the system of enhancing contrast of lighting of claim 1, but does not disclose that the light-receiving subsystem further comprises a narrow bandpass filter that corresponds with a center wavelength emission of a wavelength range of light present in the stream of light-signal pulses. Wang discloses using an optical bandpass filter in front of a receiver to filter a particular narrow wavelength range (paragraph 0067). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a narrow bandpass filter in front of the receiver of Kyosuna, to filter out environmental/ambient light when receiving the signal wavelength. 
Regarding claim 28, Kyosuna discloses the method of claim 27, wherein the stream of light-signal pulses include a center wavelength emission of a first wavelength range (fig. 8 element 200-1 and 0066 in light of paragraphs 0034 and 0040, where the transmitted signal inherently has a center wavelength of at least a non-zero spectral bandwidth, i.e. wavelength range), but does not disclose that the light-receiving subsystem includes a narrow bandpass filter having a center wavelength profile that corresponds with at least the center wavelength emission of the first wavelength range of light, and excludes background light that is outside of a bandwidth range of light allowed by the narrow bandpass filter. Wang discloses using an optical bandpass filter in front of a receiver to filter a particular narrow wavelength range (paragraph 0067). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a narrow bandpass filter in front of the receiver of Kyosuna, to filter out environmental/ambient light when receiving the signal wavelength. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kyosuna (US Patent Application Publication No. 2020/0366369).
Regarding claim 17, Kyosuna discloses the system of enhancing contrast of lighting of claim 1, but for the cited embodiment, does not disclose that the light source comprises a first light to emit a first wavelength range of light and a second light to emit a second wavelength range of light. However, Kyosuna discloses this for another embodiment (fig. 6 and paragraphs 0058-0059). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different wavelengths like the fig. 6 embodiment, to provide the advantage of being able to transmit signals simultaneously instead of having to time share (i.e., use TDMA).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kyosuna (US Patent Application Publication No. 2020/0366369) in view Bradley (US Patent Application Publication No. 2007/0242337).
Regarding claim 23, Kyosuna discloses the system of enhancing contrast of lighting of claim 1, and discloses vehicle-to-vehicle communication, or mobile communication more broadly (paragraphs 0002 and 0006), but does not disclose that the stream of light-signal pulses is in the form of light in the ultraviolet spectrum, light in the visible spectrum, light in the infrared spectrum, or a combination thereof. However, the claimed differences for this claim, i.e. the claimed portions of the electromagnetic spectrum, exist not as a result of an attempt by Applicant to solve an unknown problem but merely amount to the selection of expedients known as design choices to one of ordinary skill in the art. Bradley discloses vehicle-to-vehicle communication and suggests visible, infrared, ultraviolet or other nearby spectra (paragraphs 0003 and 0024). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use visible, infrared or other nearby spectra for the optical transmissions of Kyosuna, as suggested by Bradley and since the optical transmissions will inherently have to use some optical portion of the electromagnetic spectrum.

Allowable Subject Matter
Claims 8, 16, 18, 29, 30, 45, 47, 112-115 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 33, 34, 36-38, 44-48, 53, 56-58, 60, 61, 116-122 are allowed.

Response to Arguments
Applicant's arguments filed 17 August 2022 have been fully considered but they are not persuasive with respect to claim 1. Applicant argues that Kyosuna has a single detector, not a light imager. However, the recitation of a light-receiving subsystem, including… a light imager is broad. It does not invoke e.g., an array of photodiodes. Elements 120 and 130 of Kyosuna together read on light imager and element 120 is an e.g., MEMS based, spatial (i.e., 2D) light modulator for applying the composite image of fig. 3C to the received light. The MEMS elements of the SLM read on pixelated. Applicant argues that pixelated means each pixel has a “unique electronic address.” There is no evidence for this being inherent, however the individual mirrors of a MEMS system are individually and electronically addressable. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN M CORS/Primary Examiner, Art Unit 2636